Title: Thomas Jefferson to Albert Gallatin, 16 August 1810
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Aug. 16. 10.
          
          Yours of July 14. with the welcome paper it covered, has been most thankfully recieved.    I had before recieved from your office, and that of State, all the printed publications on the subject of the batture, that is to say the opinions of the Philadelphia lawyers & of E. Livingston himself, the publications of Derbigny, Thierry, Poydras, & the Pieces probantes.  I had been very anxious to get that of Moreau’s memoire which is only in MS. having heard it was the best of all. after waiting long and in vain for it, I was informed by my counsel, that they were ruled to plead, and must be furnished with the grounds of defence. I was obliged therefore to take up the subject, had got through it, & put it into the hands of mr Hay, when the observations you were so kind as to furnish came to hand. although it was too late to give to every thing the shape which these, at an earlier stage, might have suggested, I was still enabled to avail myself of them usefully.  the question of the Chancery jurisdiction of the Orleans judges had particularly escaped me, & entirely. when mr Hay returned the paper therefore, I was enabled, by recopying a sheet or two, at the close, to introduce this question in it’s proper place. I had also, till then, been uninformed of the circumstances under which Bertrand Gravier left France, and therefore had not been aware of the reasons for which John Gravier, had chosen to come in by purchase. this information enabled me to extend & strengthen much what I had before said on that subject; & by interleaving and recopying a part to get that also into it’s proper place. on the whole you will see, with the benefit of these amendments, what I had concieved to be a true statement of the fact & law of the case. but the paper is very voluminous, and I could not shorten it. it is now in the hands of the President, who will inclose it to you by the same post which carries this. when you shall have perused it, be so good as to reinclose it to me, as I wish to submit it to our other fellow labourers, after such amendments as mr Madison and yourself will be so good as to suggest. I wish the ground I take to meet all your approbations. the uninformed state in which the debates of the last session proved Congress to be, as to this case, makes me fear they may, at the next, under the intrigues & urgency of Livingston, be induced to take some step, which might have an injurious effect on the opinion of a jury. I think therefore to ask a member or two of each house to read this statement, merely to make themselves masters of the subject, and be enabled to prevent any unfavorable interference of Congress. perhaps, if they see the case in the light I do, they may think of doing more; of having the Attorney General desired to attend to the case as of public concern. for really it is so. I have no concern at all in maintaining the title to the batture. it would be totally unnecessary for me to employ counsel to go into the question at all for my own defence. that is solidly built on the simple fact that if I were in error, it was honest, and not imputable to that gross & palpable corruption or injustice which makes a public magistrate responsible to a private party. I know that even a federal jury could not find a verdict against me on this head. but I go fully into the question of title because our characters are concerned in it, and because it involves a most important right of the nation, and one which, if decided against them, would be a precedent of incalculable evil. the detention too has been so long the act of Congress itself, that for this reason I have supposed they might think it entitled to their attention, and direct the Attorney General to take care of the public interest in it, as has lately been done by the H. of Commons in the action of Sr Fr. Burdett against their Speaker. but on this subject I wish to be advised by yourself and my other friends, rather than trust to my own judgment, too likely to be under bias. if I send the case to be perused by two or three members, it will be under a strong injunction not to let it’s contents get into other hands, my counsel having strongly advised against apprising them of the topics of defence, as well from apprehensions of subornation of witnesses as to material facts, as from other considerations. pray advise me on this head. my counsel are Hay Wirt & Tazewell.
          I have seen with infinite grief the set which is made at you in the public papers, and with the more as my name has been so much used in it. I hope we both know one another too well to recieve impression from circumstances of this kind. a twelve years intimate & friendly intercourse must be better evidence to each of the dispositions of the other than the letters of foreign ministers to their courts, or tortured inferences from facts true or false. I have too thorough a conviction of your cordial good will towards me, & too strong a sense of the faithful & able assistance I recieved from you, to relinquish them on any evidence but of my own senses. with entire confidence in your assurance of these truths, I shall add those only of my constant affection & high respect.
          
            Th:
            Jefferson
        